       Case 20-07961            Doc 36       Filed 08/03/20 Entered 08/03/20 14:47:19                      Desc Main
                                               Document Page 1 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Roger C Crisman                                         )              Chapter 13
                                                               )              Case No. 20 B 07961
         Debtor(s)                                             )              Judge David D. Cleary

                                                     Notice of Motion

     Roger C Crisman                                                          Debtor A ttorney: Cutler & A s s ociates Ltd
     11 Cour Day La Reine                                                     via Clerk's ECF noticing procedures
     Palos Hills, IL 60465




On August 31, 2020 at 2:30 pm, I will appear before the Honorable David D. Cleary, or any judge sitting in that
judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard telephonically. No personal appearance in court is necessary or
permitted. To appear and be heard telephonically on the motion, you must set up and use an account with Court
Solutions, LLC. You can set up an account at www.Court -Solutions.com or by calling Court Solutions at (917)
746-7476.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Tuesday, August 4, 2020.

                                                                              /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 03/20/2020.

2. The Debtor has failed to amend schedule J to list the mortgage payment listed on section 3.1 of the Plan.

3. The Debtor has failed to amend the 122C form to list the correct pre-petition income.

4. The plan is unfeasible.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.
       Case 20-07961           Doc 36   Filed 08/03/20 Entered 08/03/20 14:47:19   Desc Main
                                          Document Page 2 of 2

Office of the Chapter 13 Trustee                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
